DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/17/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/17/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments filed 5/17/2021 have been fully considered. 

	Regarding objections to the Specification, the Examiner has noted the amended title and it is much appreciated. The objection is withdrawn at this time.

	Regarding claim rejections under 35 U.S.C. § 103, Applicant’s arguments, see Remarks pages 8-10, filed May 17, 2021, with respect to the rejection(s) of claim(s) 1-14 under 35 U.S.C. § 103 have been fully considered and are not persuasive. Applicant argues that the 
	In response, as cited in the office action below, the claim language differences argued are design choice considerations for the claimed invention. It has been held that forming in one piece an article which has formally been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893). Additionally, it would have been an obvious matter of design choice to form the thermal conductive material pieces to conform to their housing, since such a modification would have involved a mere change in the size of a component, such as the thermal conductive material pieces. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Applicant’s own specification states the shape and combination of the thermal conductive material and the thermal conductive layer is immaterial and well within the skill of those in the art, noting, “…it is understood that the thermal conductive layer may comprise or consist of a single sheet of thermal conductive material or a plurality of thermal conductive material pieces. There may be any suitable amount of overlap between thermal conductive material pieces or no overlap at all, and there may be gaps between thermal conductive material pieces” which makes clear that “[t]hose skilled in the art will recognize, or be able to ascertain using no more than routine experimentation, many equivalents to the specific inventive embodiments described herein.” (Specification, [0067], [0094]).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Fig. 14, reference character 119. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim language, found in claims 1 and 10, “two or more cylindrical thermal conductive material pieces” is not disclosed in the original specification. The closest reference to thermal conductive pieces, found in paragraphs [0067]-[0078], refers to the thermal conductive layer as “a single sheet of thermal conductive material” sheet” and a “copper tape” of thermal conductive material.
Claims 3-9 and 11-14 are dependent from claims 1 and 10, and are therefore rejected for at least the reason described above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 10, the phrase “two or more cylindrical thermal conductive material pieces” is not described in the specification. This renders the interpretation of the claim language “two or more cylindrical thermal conductive material pieces” indefinite or a relative term. Is each “material piece” cylindrical as claimed or a flat sheet or flat roll of tape as described in Applicant’s specification? How much bend or roll is required from a sheet to be considered “generally cylindrical” as a thermal diffuser (which includes a thermal conductive layer) is described in the specification at [0065]? Additionally, what constitutes a “substantially cylindrical form” as described in the specification at [0073]?
For this examination, it is presumed any generally cylindrical shaped thermal conductive material will read on the claim language. Claims 4-9 and 11-14 are dependent from claims 1, 3, and 10, and are therefore rejected for at least the reason described above.

Claims 3 and 10 further are rejected for indefiniteness for introducing that “each one of the two or more cylindrical thermal conductive material pieces includes a second inner circumference and a second outer circumference, wherein at least a portion of the length of adjacent cylindrical thermal conductive material pieces overlap the second inner circumference with the second outer circumference.” It is unclear what is meant by this language, as it appears that each separate layer is assigned the same language “second inner circumference” and “second outer circumference” which then causes antecedent issues when referring to the two distinct pieces’ inner and outer circumference. The claims could be clarified with language such as “second inner circumference” and “second outer circumference” and “third inner circumference” and “third outer circumference” to distinguish the two thermal conductive layers and their relation to one another, or clarify that a single layer is wrapped around itself, if that is what is meant by the applicant.

Claim 12 is rejected for indefiniteness for introducing that the second inner circumference abuts the second outer circumference of the overlapping adjacent cylindrical thermal conductive material pieces, however in claim 10, which is incorporated into claim 12, a portion of the length of adjacent cylindrical thermal conductive material pieces overlap the second inner circumference with the second outer circumference. It is unclear how the second inner and outer circumference can both overlap and abut one another at the same time.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, 9-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wuchinich, US Patent Number 5,221,282 (hereinafter referred to as “Wuchinich”), in view of Thapliyal et al., US Patent Publication Number 2010/0125198 (hereinafter referred to as “Thapliyal”), and further in view of Chen et al., US Patent Publication Number 2014/0009891 (hereinafter referred to as “Chen”).
	Regarding claim 1, Wuchinich teaches a surgical handpiece (Fig. 3, 4), comprising:
a housing (Fig. 4);
an electrical component within the housing (Fig. 3, hollow cylindrical piezoelectric crystal 33 and ultrasonic transducer 27).
Wuchinich fails to explicitly teach
a thermal diffuser comprising a thermal conductive layer and an electrical insulating layer, wherein both the thermal conductive layer and the electrical insulating layer are disposed between the housing and the electrical component, wherein the thermal conductive layer is closer to the housing than the electrical insulating layer; and
wherein the thermal conductive layer includes two or more cylindrical thermal conductive material pieces combining to form a first inner circumference and a first outer circumference, wherein each one of the two or more cylindrical thermal conductive material pieces includes a length, an inner radius, and an outer radius.
However, in the same field of endeavor, Thapliyal teaches
(Fig. 1B, 1C, 3, 4, [0046]-[0047], the heat sinks or thermal diffuser, including distal heat sink 3300 and proximal heat sink 3200, surround the transducer element 3100 (as shown by Fig. 1C and Fig. 4, where 3300 wraps around the transducer 3100) and therefore 3300 is between the housing and the electrical component; [0068]-[0072], the bond layers adhering the heat sinks 3310 and 3210 to the transducer 3100 form the electrical insulating layer as noted in [0071]-[0072] being non-conductive), wherein the thermal conductive layer is closer to the housing than the electrical insulating layer (As shown in the figures Fig. 1B, 1C, 3, 4, [0071], the bond layers are immediately touching the transducer and therefore the heat sinks or thermal conductive layer is closer to the housing); and
wherein the thermal conductive layer includes two or more cylindrical thermal conductive material pieces combining to form a first inner circumference and a first outer circumference (Fig. 1B, 1C, 3, 4, [0046]-[0047], the heat sinks or thermal diffuser, including distal heat sink 3300 and proximal heat sink 3200, surround the transducer element 3100 (as shown by Fig. 1C and Fig. 4, where 3300 wraps around the transducer 3100) and therefore 3300 is between the housing and the electrical component; Fig. 3, 4, and 5, [0068], [0072] shows the complete transducer assembly, with distal heat sink 3300 and proximal heat sink 3200, both of which are materials that are part of the circular structure which surrounds the electrical component or 3100 and the housing as part of a circular shape of the heat sink, including the 3300 and 3320 as well as 3200 and 3220 as shown in Fig. 3, 4, and 5 which form a first inner circumference and first outer circumference. Therefore, both distal heat sink 3300 and proximal heat sink 3200 have a first inner circumference based on their distance from the middle and a first outer circumference based on the thickness of the material used, with the cylindrical shape shown by the complete structure including the substantially bent or cylindrical portions 3320 and 3220 shown in Fig. 3, 4, and 5), wherein each of the two or more cylindrical thermal conductive material pieces includes a length, an inner radius, and an outer radius (Fig. 1B, 1C, 3, 4, and 5, [0046]-[0047], [0068], [0072], cylindrical shapes, as taught and explained above, include a length, an inner radius, and an outer radius, as part of the properties of being “cylindrical”).
	Wuchinich and Thapliyal are analogous art because they both teach ultrasonic surgical hand tools.
	Therefore, it would have been obvious to one of ordinary skill in the art, as a matter of using of known technique to improve similar devices (methods, or products) in the same way to utilize a surgical handpiece as taught by Wuchinich and combine that with a thermal diffusor with cylindrical thermal conductive material pieces between the housing and the electrical component as taught by Thapliyal because “…it would be desirable to provide a device with a single-crystal transducer assembly where all faces of the transducer crystal are cooled to protect and preserve the operating efficiency.  It would also be desirable to provide such a system that is easy to use, easy to manufacture and that is lower in cost than current commercial systems.” (Thapliyal, [0020]).
	Furthermore, even if the proposed claim language is intended to specify a complete circular shape (which claim 12 seems to indicate it does not), the choice to separate or combine thermal conductive material pieces is a design choice. Thapliyal discloses the claimed invention except for a complete circular piece for thermal insulation. It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine two or more cylindrical thermal conductive material pieces, since it has been held that forming in one piece an article which has formally been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893). Applicant’s own specification states the shape and combination of the thermal elements is immaterial and well within the skill of those in the art, noting, “…it is understood that the thermal conductive layer 
	The combination of Wuchinich and Thapliyal fails to explicitly teach
	wherein both the thermal conductive layer and the electrical insulating layer are disposed between the housing and the electrical component.
	However, in the same field of endeavor, Chen teaches
	wherein both the thermal conductive layer and the electrical insulating layer are disposed between the housing and the electrical component ([0083]-[0089], Fig. 7, housing 140, electrical component 115, with electrical insulating layer 120 closer to the electrical component and thermal conductive layer 170 which is closer to the housing, with both the layers 120 and 170 disposed between the housing and the electrical component).
	Wuchinich, Thapliyal, and Chen are analogous art because they all teach electronic devices with electrical components within housings.
	Therefore, it would have been obvious to one of ordinary skill in the art, as a matter of using of known technique to improve similar devices (methods, or products) in the same way to utilize a surgical handpiece, as taught by Wuchinich, a thermal diffusor with cylindrical thermal conductive material pieces between the housing and the electrical component, as taught by Thapliyal, and combine that with the use of both a thermal conductive layer and an electrical insulating layer between the housing and the electrical component, as taught by Chen, because the use of multiple layers “…can distribute uniformly the temperature on the surface of the casing and can effectively reduce the temperatures of the hot spots on the surface of the casing, compared with the conventional heat dissipation structure.” (Chen, [0104]).

	Regarding claim 3, the combination of Wuchinich, Thapliyal, and Chen teaches the surgical handpiece of claim 1, wherein each one of the two or more cylindrical thermal conductive material pieces includes a second inner circumference and a second outer circumference, wherein at least a portion of the length of adjacent cylindrical thermal conductive material pieces overlap the second inner circumference with the second outer circumference, respectively (the choice to separate or combine thermal conductive material pieces is a design choice. The combination of Wuchinich, Thapliyal, and Chen discloses the claimed invention except for “a portion of the length of adjacent cylindrical thermal conductive material pieces overlap the second inner circumference with the second outer circumference”. It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine two or more cylindrical thermal conductive material pieces, since it has been held that forming in one piece an article which has formally been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893). Applicant’s own specification states the shape and combination of the thermal elements is immaterial and well within the skill of those in the art, noting, “…it is understood that the thermal conductive layer may comprise or consist of a single sheet of thermal conductive material or a plurality of thermal conductive material pieces. There may be any suitable amount of overlap between thermal conductive material pieces or no overlap at all, and there may be gaps between thermal conductive material pieces” which makes clear that “[t]hose skilled in the art will recognize, or be able to ascertain using no more than routine experimentation, many equivalents to the specific inventive embodiments described herein.” (Specification, [0067], [0094])).
	The same motivation that was utilized in the rejection of claim 1 applies equally to claim 3.

	Regarding claim 4, the combination of Wuchinich, Thapliyal, and Chen teaches the surgical handpiece of claim 1, wherein the housing has an elongated body and the thermal diffuser is in a cylindrical or partially cylindrical form that fits in the elongated body around the electrical component (Thapliyal, Fig. 1B, 1C, 3, 4, [0046]-[0047], the heat sinks are in an elongated body and the heat sinks are also in a partially cylindrical form that fits in the elongated body around the electrical component 3100).
	The same motivation that was utilized in the rejection of claim 1 applies equally to claim 4.

	Regarding claim 5, the combination of Wuchinich, Thapliyal, and Chen teaches the surgical handpiece of claim 1, wherein the thermal conductive layer is made of a material selected from the group consisting of copper, aluminum, nickel, silver, gold and alloys thereof (Thapliyal, Fig. 1B, 1C, 3, 4, [0062], “The proximal heat sink 3200 is formed from a suitable material such as copper of a suitable thickness.”; [0068]-[0069], “…the bonding portion 3310 is made of a suitable material such as aluminum…”, the bonding portions are part of the heat sinks with thermal conductive layers).
	The same motivation that was utilized in the rejection of claim 1 applies equally to claim 5.

	Regarding claim 7, the combination of Wuchinich, Thapliyal, and Chen teaches the surgical handpiece of claim 1, wherein the thermal conductive layer and the electrical insulating layer are bonded with an adhesive (Thapliyal, [0062], [0067]-[0069], “The bonding portion 3210 is bonded to the proximal face of the transducer element 3100 with a suitable bonding material such as an epoxy to form a bond layer.”, the thermal conductive heat sinks are bonded to the electrical insulating layer or non-conductive epoxy using the epoxy adhesive).
	The same motivation that was utilized in the rejection of claim 1 applies equally to claim 7.

	Regarding claim 9, the combination of Wuchinich, Thapliyal, and Chen teaches the surgical handpiece of claim 1, wherein the electrical component is an ultrasonically powered transducer (Thapliyal, [0044], “The transducer subassembly T is energized to provide ultrasonic energy for ablating tissue.”, the electrical component is an ultrasonically powered transducer).
	The same motivation that was utilized in the rejection of claim 1 applies equally to claim 9.

	Regarding claim 10, Wuchinich teaches a surgical handpiece (Fig. 3, 4), comprising:
a housing having an elongated body along a longitudinal axis (Fig. 3, see the elongated body along a longitudinal axis);
an ultrasonically powered transducer positioned within the elongated body of the housing (Fig. 3, column 5, lines 51-55, “…affix the transducer contacting end of the first section to the ultrasonic transducer…”, hollow cylindrical piezoelectric crystal 33 or ultrasonically powered transducer positioned within the elongated body of the housing);
Wuchinich fails to explicitly teach
a thermal diffuser comprising a thermal conductive layer and an electrical insulating layer, wherein both the thermal conductive layer and the electrical insulating layer are disposed between the elongated body of the housing and the transducer, wherein the thermal conductive layer is closer to the elongated body of the housing than the electrical insulating layer; and

wherein the thermal conductive layer includes two or more cylindrical thermal conductive material pieces combining to form a first inner circumference and a first outer circumference, wherein each one of the two or more cylindrical thermal conductive material pieces includes a length, an inner radius, and an outer radius; and
each one of the two or more cylindrical thermal conductive material pieces includes a second inner circumference and a second outer circumference, wherein at least a portion of the length of adjacent cylindrical thermal conductive material pieces overlap the second inner circumference with the second outer circumference, respectively, and wherein the electrical insulating layer is disposed along the second inner circumferences of the two or more cylindrical thermal conductive material pieces forming the first inner circumference.
However, in the same field of endeavor, Thapliyal teaches
a thermal diffuser comprising a thermal conductive layer and an electrical insulating layer, wherein the thermal conductive layer is disposed between the elongated body of the housing and the transducer, (Fig. 1B, 1C, 3, 4, [0046]-[0047], the heat sinks or thermal diffuser, including distal heat sink 3300 and proximal heat sink 3200, surround the transducer element 3100 (as shown by Fig. 1C and Fig. 4, where 3300 wraps around the transducer 3100) and therefore 3300 is between the housing and the electrical component or transducer; [0068]-[0072], the bond layers adhering the heat sinks 3310 and 3210 to the transducer 3100 form the electrical insulating layer as noted in [0071]-[0072] being non-conductive), wherein the thermal conductive layer is closer to the elongated body of the housing than the electrical insulating layer (As shown in the figures Fig. 1B, 1C, 3, 4, [0071], the bond layers are immediately touching the transducer and therefore the heat sinks or thermal conductive layer is closer to the housing), and
(Fig. 1B, 1C, 3, 4, [0046]-[0047], the heat sinks or thermal diffuser, distal heat sink 3300 and proximal heat sink 3200, surround the transducer element 3100 (as shown by Fig. 1C and Fig. 4, where 3300 wraps around the transducer 3100) and thus 3300 is radially spaced outwardly from the transducer at least at the edges that span beyond the edge of the transducer 3100).
wherein the thermal conductive layer includes two or more cylindrical thermal conductive material pieces combining to form a first inner circumference and a first outer circumference (Fig. 1B, 1C, 3, 4, [0046]-[0047], the heat sinks or thermal diffuser, including distal heat sink 3300 and proximal heat sink 3200, surround the transducer element 3100 (as shown by Fig. 1C and Fig. 4, where 3300 wraps around the transducer 3100) and therefore 3300 is between the housing and the electrical component; Fig. 3, 4, and 5, [0068], [0072] shows the complete transducer assembly, with distal heat sink 3300 and proximal heat sink 3200, both of which are materials that are part of the circular structure which surrounds the electrical component or 3100 and the housing as part of a circular shape of the heat sink, including the 3300 and 3320 as well as 3200 and 3220 as shown in Fig. 3, 4, and 5 which form a first inner circumference and first outer circumference. Therefore, both distal heat sink 3300 and proximal heat sink 3200 have a first inner circumference based on their distance from the middle and a first outer circumference based on the thickness of the material used, with the cylindrical shape shown by the complete structure including the substantially bent or cylindrical portions 3320 and 3220 shown in Fig. 3, 4, and 5), wherein each of the two or more cylindrical thermal conductive material pieces includes a length, an inner radius, and an outer radius (Fig. 1B, 1C, 3, 4, and 5, [0046]-[0047], [0068], [0072], cylindrical shapes, as taught and explained above, include a length, an inner radius, and an outer radius, as part of the properties of being “cylindrical”); and
(the choice to separate or combine thermal conductive material pieces is a design choice. Thapliyal, discloses the claimed invention except for “a portion of the length of adjacent cylindrical thermal conductive material pieces overlap the second inner circumference with the second outer circumference”. It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine two or more cylindrical thermal conductive material pieces, since it has been held that forming in one piece an article which has formally been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893). Applicant’s own specification states the shape and combination of the thermal elements is immaterial and well within the skill of those in the art, noting, “…it is understood that the thermal conductive layer may comprise or consist of a single sheet of thermal conductive material or a plurality of thermal conductive material pieces. There may be any suitable amount of overlap between thermal conductive material pieces or no overlap at all, and there may be gaps between thermal conductive material pieces” which makes clear that “[t]hose skilled in the art will recognize, or be able to ascertain using no more than routine experimentation, many equivalents to the specific inventive embodiments described herein.” (Specification, [0067], [0094])).
	Wuchinich and Thapliyal are analogous art because they both teach ultrasonic surgical hand tools.
Therefore, it would have been obvious to one of ordinary skill in the art, as a matter of using of known technique to improve similar devices (methods, or products) in the same way to utilize a surgical handpiece as taught by Wuchinich and combine that with a thermal diffusor (Thapliyal, [0020]).
Furthermore, even if the proposed claim language is intended to specify a complete circular shape (which claim 12 seems to indicate it does not), the choice to separate or combine thermal conductive material pieces is a design choice. Thapliyal discloses the claimed invention except for a complete circular piece for thermal insulation. It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine two or more cylindrical thermal conductive material pieces, since it has been held that forming in one piece an article which has formally been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893). Applicant’s own specification states the shape and combination of the thermal elements is immaterial and well within the skill of those in the art, noting, “…it is understood that the thermal conductive layer may comprise or consist of a single sheet of thermal conductive material or a plurality of thermal conductive material pieces. There may be any suitable amount of overlap between thermal conductive material pieces or no overlap at all, and there may be gaps between thermal conductive material pieces” which makes clear that “[t]hose skilled in the art will recognize, or be able to ascertain using no more than routine experimentation, many equivalents to the specific inventive embodiments described herein.” (Specification, [0067], [0094]).
	The combination of Wuchinich and Thapliyal fails to explicitly teach

	wherein the electrical insulating layer is disposed along the second inner circumferences of the two or more cylindrical thermal conductive material pieces forming the first inner circumference.
	However, in the same field of endeavor, Chen teaches
	wherein both the thermal conductive layer and the electrical insulating layer are disposed between the housing and the electrical component, and further both layers are radially spaced outwardly from the electrical component ([0083]-[0089], Fig. 7, housing 140, electrical component 115, with electrical insulating layer 120 closer to the electrical component and thermal conductive layer 170 which is closer to the housing, with both the layers 120 and 170 disposed between the housing and the electrical component); and
	wherein the electrical insulating layer is disposed along the second inner side of the two or more thermal conductive material pieces forming the first inner side ([0083]-[0089], Fig. 7, electrical insulating layer 120 is disposed along the inner surface of a metal layer 130 which is a thermal conductive material piece).
	Although Chen fails to explicitly teach circumferences, the choice to make the thermal conductive material pieces cylindrical and thus have a circumference is a design choice that is an obvious variation. Chen discloses the claimed invention except for the inner side of the thermal conductive material pieces comprising a circumference due to a cylindrical shape. It would have been an obvious matter of design choice to form the thermal conductive material pieces to conform to their housing, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

	Therefore, it would have been obvious to one of ordinary skill in the art, as a matter of using of known technique to improve similar devices (methods, or products) in the same way to utilize a surgical handpiece, as taught by Wuchinich, a thermal diffusor with cylindrical thermal conductive material pieces between the housing and the electrical component with the thermal diffuser radially spaced outwardly from the transducer as taught by Thapliyal, and combine that with the use of both a thermal conductive layer and an electrical insulating layer between the housing and the electrical component that are radially spaced outwardly from the electrical component, as taught by Chen, because the use of multiple layers “…can distribute uniformly the temperature on the surface of the casing and can effectively reduce the temperatures of the hot spots on the surface of the casing, compared with the conventional heat dissipation structure.” (Chen, [0104]).

	Regarding claim 11, the combination of Wuchinich, Thapliyal, and Chen teaches the surgical handpiece of claim 10, wherein the full length of the adjacent cylindrical thermal conductive material pieces overlap (The combination of Wuchinich, Thapliyal, and Chen discloses the claimed invention except for “the full length of the adjacent cylindrical thermal conductive material pieces overlap”. It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine two or more cylindrical thermal conductive material pieces, since it has been held that forming in one piece an article which has formally been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893). Applicant’s own specification states the shape and combination of the thermal elements is immaterial and well within the skill of those in the art, noting, “…it is understood that the thermal conductive layer may comprise or consist of a single sheet of thermal conductive material or a plurality of thermal conductive material pieces. There may be any suitable amount of overlap between thermal conductive material pieces or no overlap at all, and there may be gaps between thermal conductive material pieces” which makes clear that “[t]hose skilled in the art will recognize, or be able to ascertain using no more than routine experimentation, many equivalents to the specific inventive embodiments described herein.” (Specification, [0067], [0094])).
	The same motivation that was utilized in the rejection of claim 10 applies equally to claim 11.

	Regarding claim 12, the combination of Wuchinich, Thapliyal, and Chen teaches the surgical handpiece of claim 10, wherein the second inner circumference abuts the second outer circumference of the overlapping adjacent cylindrical thermal conductive material pieces (The combination of Wuchinich, Thapliyal, and Chen discloses the claimed invention except for “the second inner circumference abuts the second outer circumference of the overlapping adjacent cylindrical thermal conductive material pieces”. It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine two or more cylindrical thermal conductive material pieces, since it has been held that forming in one piece an article which has formally been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893). Additionally, the choice to make the thermal conductive material pieces abut one another is a design choice that is an obvious variation. The combination of Wuchinich, Thapliyal, and Chen discloses the claimed invention except for the second inner circumference abuts the second outer circumference. It would have been an obvious matter of design choice to form the thermal conductive material pieces to abut one another inside their housing, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).Applicant’s own specification states the shape and combination of the thermal elements is immaterial and well within the skill of those in the art, noting, “…it is understood that the thermal conductive layer may comprise or consist of a single sheet of thermal conductive material or a plurality of thermal conductive material pieces. There may be any suitable amount of overlap between thermal conductive material pieces or no overlap at all, and there may be gaps between thermal conductive material pieces” which makes clear that “[t]hose skilled in the art will recognize, or be able to ascertain using no more than routine experimentation, many equivalents to the specific inventive embodiments described herein.” (Specification, [0067], [0094])).
	The same motivation that was utilized in the rejection of claim 10 applies equally to claim 12.

	Regarding claim 14, the combination of Wuchinich, Thapliyal, and Chen teaches the surgical handpiece of claim 10, wherein the thermal conductive layer and the electrical insulating layer are bonded with an adhesive (Thapliyal, [0062], [0067]-[0069], “The bonding portion 3210 is bonded to the proximal face of the transducer element 3100 with a suitable bonding material such as an epoxy to form a bond layer.”, the thermal conductive heat sinks are bonded to the electrical insulating layer or non-conductive epoxy using the epoxy adhesive).
	The same motivation that was utilized in the rejection of claim 10 applies equally to claim 14.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wuchinich, US Patent Number 5,221,282 (hereinafter referred to as “Wuchinich”), Thapliyal et al., US Patent Publication Number 2010/0125198 (hereinafter referred to as “Thapliyal”), and Chen et al., US Patent Publication Number 2014/0009891 (hereinafter referred to as “Chen”), in view of Gill et al., US Patent Publication Number 2011/0160620 (hereinafter referred to as “Gill”).
	Regarding claim 6, the combination of Wuchinich, Thapliyal, and Chen teaches the surgical handpiece of claim 1.
	The combination of Wuchinich, Thapliyal, and Chen fails to explicitly teach
	wherein the electrical insulating layer is made of a material selected from the group consisting of polytetrafluoroethylene, polycarbonate, polypropylene and combinations thereof.
	However, in the same field of endeavor, Gill teaches
	wherein the electrical insulating layer is made of a material selected from the group consisting of polytetrafluoroethylene, polycarbonate, polypropylene and combinations thereof ([0024], “For example the second tubular member 68B is optionally formed of polytetrafluoroethylene, although a variety of materials are contemplated.”, an electrical insulating layer 68B is optionally formed of polytetrafluoroethylene).
	Wuchinich, Thapliyal, Chen, and Gill are analogous art because they all teach electronic devices with electrical components within housings.
	Therefore, it would have been obvious to one of ordinary skill in the art, as a matter of combining prior art elements according to known methods to yield predictable results; to utilize a surgical handpiece, as taught by Wuchinich, a thermal diffusor between the housing and the electrical component with the thermal diffuser radially spaced outwardly from the transducer, as taught by Thapliyal, the use of both a thermal conductive layer and an electrical insulating layer between the housing and the electrical component, as taught by Chen, and combine that with the electrical insulating layer is made of polytetrafluoroethylene, as taught by Gill, for “reducing or inhibiting proximal transmission of ultrasonic energy or other undesirable ultrasonic energy transmission.” (Gill, [0024]).

Regarding claim 13, the combination of Wuchinich, Thapliyal, and Chen teaches the surgical handpiece of claim 10, wherein the thermal conductive layer is made of at least copper (Thapliyal, Fig. 1B, 1C, 3, 4, [0062], “The proximal heat sink 3200 is formed from a suitable material such as copper of a suitable thickness.”, proximal heat sink made of copper, which is part of the thermal conductive layer).
	The combination of Wuchinich, Thapliyal, and Chen fails to explicitly teach
	the electrical insulating layer is made of at least polytetrafluoroethylene.
	However, in the same field of endeavor, Gill et al. teaches
	the electrical insulating layer is made of at least polytetrafluoroethylene ([0024], “For example the second tubular member 68B is optionally formed of polytetrafluoroethylene, although a variety of materials are contemplated.”, an electrical insulating layer 68B is optionally formed of polytetrafluoroethylene).
	Wuchinich, Thapliyal, Chen, and Gill are analogous art because they all teach electronic devices with electrical components within housings.
	Therefore, it would have been obvious to one of ordinary skill in the art, as a matter of combining prior art elements according to known methods to yield predictable results; to utilize a surgical handpiece, as taught by Wuchinich, a thermal diffusor between the housing and the electrical component with the thermal diffuser radially spaced outwardly from the transducer, as taught by Thapliyal, the use of both a thermal conductive layer and an electrical insulating layer between the housing and the electrical component, as taught by Chen, and combine that with the electrical insulating layer is made of polytetrafluoroethylene, as taught by Gill, for “reducing or inhibiting proximal transmission of ultrasonic energy or other undesirable ultrasonic energy transmission.” (Gill, [0024]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wuchinich, US Patent Number 5,221,282 (hereinafter referred to as “Wuchinich”), and Thapliyal et al., US Patent Publication Number 2010/0125198 (hereinafter referred to as “Thapliyal”), in view of Garrison et al., US Patent Publication Number 2006/0052774 (hereinafter referred to as “Garrison”).
	Regarding claim 8, the combination of Wuchinich, Thapliyal, and Chen teaches the surgical handpiece of claim 1.
	The combination of Wuchinich, Thapliyal, and Chen fails to explicitly teach
	wherein the housing is made of an electrical insulating material.
	However, in the same field of endeavor, Garrison teaches
	wherein the housing is made of an electrical insulating material ([0042], “Preferably, an electrically insulative elastomeric material is molded over inner housing 46 to form outer housing 48.”, the housing is made of an electrically insulating material as described).
	Wuchinich, Thapliyal, Chen, and Garrison are analogous art because they all teach electronic devices with electrical components within housings.
	Therefore, it would have been obvious to one of ordinary skill in the art, as a matter of combining prior art elements according to known methods to yield predictable results; to utilize a surgical handpiece, as taught by Wuchinich, a thermal diffusor between the housing and the electrical component with the thermal diffuser radially spaced outwardly from the transducer, as taught by Thapliyal, the use of both a thermal conductive layer and an electrical insulating layer between the housing and the electrical component, as taught by Chen, and combine that with the electrical insulating material being used for a housing, as taught by Garrison, in order to “prevent fluid leakage from inside nosecone 14 from forming a current path resulting in injury to a surgeon or patient.” (Garrison, [0042]).


Conclusion
The prior art made of record cited in the PTO-892 and not relied upon are considered pertinent to applicant's disclosure.
Schwarz, US 2004/0075986 – discloses an electronic device with electrically insulating layers and heat dissipating layers in between the housing and the electrical component.
Otremba, US 2009/0083963 – discloses an electronic device with electrically insulating and heat conducting layers between the housing and the electrical component.
Parham et al., US 9,149,291 – discloses an ultrasonic surgical handpiece with an elongated housing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER YEHL whose telephone number is (571)270-5777.  The examiner can normally be reached on 8:30AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Morse can be reached on (571)272-3838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/WALTER YEHL/Primary Examiner, Art Unit 2615